Order and judgment (one paper), Supreme Court, New York County (William McCooe, J.), entered July 7, 1993, which, inter alia, directed respondent to *460credit petitioner with jail time, unanimously affirmed, without costs.
The IAS Court correctly credited the 2Vz to 5 year sentence petitioner received under Indictment No. 5847/91 with the 248 days of jail time he served under Indictment No. 5910/87, since this time had not already been credited against a "previously imposed sentence” and the two sentences ran concurrently (Penal Law § 70.30 [3]; Matter of Kalamis v Smith, 42 NY2d 191, 201; Matter of Colon v Vincent, 49 AD2d 939, affd 41 NY2d 1084). Concur—Murphy, P. J., Wallach, Kupferman and Williams, JJ.